194 F.2d 707
Robert INGERSOLL, Appellant,v.Walter A. HUNTER, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 14217.
United States Court of Appeals Eighth Circuit.
February 27, 1952.

Appeal from the United States District Court for the Western District of Missouri.
Wm. K. Stanard, II, St. Louis, Mo., for appellant.
Sam M. Wear, U. S. Atty., and William Aull, III, Asst. U. S. Atty., Lexington, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.